DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-12, 15-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peczalski (US 2015/0021796) in view of Baumgartner (US 2016/0216712).
Regarding claim 1, Peczalski discloses a humidifier, comprising:
a water supply (Paragraph 9, the device adjusts an amount of sprayed water; Inherently, the device includes a water supply);
a nebulizer bank (108) comprising a plurality of ultrasonic nebulizers (110-132), each of the plurality of ultrasonic nebulizers (110-132) in fluid communication with the water supply (Paragraph 33), and each of the plurality of ultrasonic nebulizers structurally configured for breaking up water in liquid form from the water supply into aerosol droplets for humidifying a volume (Paragraph 33, lines 6-10); and 
a controller (102) comprising a processor (106) and a memory (104), the controller (102) in communication with each of the plurality of ultrasonic nebulizers (110-132) to selectively activate each of the plurality of ultrasonic nebulizers (110-132) independently from one another (Paragraph 32), and the controller (102) configured to stage activation of one or more of the plurality of ultrasonic nebulizers (110-132) (Paragraph 32). 
However, Peczalski fails to discloses one or more of the plurality of ultrasonic nebulizers configured to operate in an on state that is less than 100% capacity
a transducer associated with each of the plurality of ultrasonic nebulizers;
and having pulse width modulation period used to regulate time periods that said transducer is turned off after being on for a time period equal to a pulse width modulation period percentage of the pulse width modulation period.
Baumgartner discloses an improved system wherein plurality of nebulizers (20) comprise a piezo-electric transducer (10) (Paragraph 312)
and the transducers include electronics configured to operate in an on state that is less than 100% capacity (Paragraphs 434-436), and having pulse width modulation period used to regulate time periods that said transducer is turned off after being on for a time period equal to a pulse width modulation period percentage of the pulse width modulation period (Paragraph 103, The device may be designed for a particular need or requirement and the oscillator may produce pulse waves, and operates according to a duty cycle; Paragraph 439, The period may be varied).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve Peczalski with the disclosures of Baumgartner, replacing each of the nebulizers of Peczalski with that of Baumgartner, providing a plurality of nebulizers (Baumgartner, 20) that comprise a piezo-electric transducer (Baumgartner, 10) (Baumgartner, Paragraph 312)
Regarding claim 6, Peczalski discloses the humidifier of claim 1, wherein power is supplied to the plurality of ultrasonic nebulizers (Baumgartner, 20) through a switching regulator (Paragraph 11, lines 7-8, electric switch).
Regarding claim 7, Peczalski in view of Baumgartner discloses the humidifier of claim 1, wherein each of the plurality of ultrasonic nebulizers (Baumgartner, 20) comprises a piezo-electric transducer (Baumgartner, 10) and an electric circuit (Baumgartner, 645) for electrically oscillating the piezo-electric transducer with a natural frequency thereof (The limitation is interpreted as a recitation of intended use, and 
Regarding claim 8, Peczalski in view of Baumgartner discloses the humidifier of claim 7, further comprising a microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) embedded into the electric circuit (645) for controlling the piezo-electric transducer (Paragraph 441).
Regarding claim 9, Peczalski in view of Baumgartner discloses the humidifier of claim 8, where the microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) is in communication with the controller (102) and other nebulizer electric circuits (Baumgartner, Paragraph 441, The signal generator is in communication with the controller used to operate the device).
Regarding claim 11, Peczalski in view of Baumgartner discloses the humidifier of claim 9, wherein the microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) receives commands to locally control a pulse-width modulation scheme (Baumgartner, Paragraph 103) turning on the piezo-electric transducer (Baumgartner, 10) for a given amount of time within a programmable time window (Baumgartner, Paragraph 433, The  signal may energize the transducer to emit energy for various defined periods of time), thereby controlling aerosol droplets generated by the piezo-electric transducer (The prescribed structure provides for the claimed function).
Regarding claim 12, Peczalski in view of Baumgartner discloses the humidifier of claim 9, wherein the microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) controls a starting point of a time window (Paragraph 441, the signal generator send the signal to 
Regarding claims 15-17, Peczalski in view of Baumgartner discloses the humidifier of claim 1, but fails to disclose a device wherein 
the water supply is a water supply tank disposed within the humidifier or
as to claim 16 wherein the water tank is used as a heat sink for a power transistor of one or more components of the humidifier
or as to claim 17 where the water supply is a connection to a pipe feeding water from a water source.
Baumgartner discloses a humidifier wherein a water supply (40) is a water supply tank disposed within the humidifier (Figures 1 and 12 and Paragraph 362)
and as to claim 16 wherein the water tank (40) is used as a heat sink for a power transistor of one or more components of the humidifier (Paragraph 426, The heat sink is interfaced with the top of the tank)
and where the water supply (40) is a connection to a pipe feeding water from a water source (Paragraph 362 and Figure 12, The tank Is connected to a pipe which feeds from a tank 280).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peczalski in view of Baumgartner with the disclosures of Baumgartner, providing the water supply to be a water supply tank disposed within the humidifier (Baumgartner, Figures 1 and 12 and Paragraph 362), as the configuration was known in the art at the time of invention, and the modification would have yielded predictable results, specifically, the supply of water for atomizing;
and as to claim 16 wherein the water tank is used as a heat sink for a power transistor of one or more components of the humidifier (Baumgartner, Paragraph 426, 
and as to claim 17, where the water supply is a connection to a pipe feeding water from a water source (Baumgartner, Paragraph 362 and Figure 12, The tank Is connected to a pipe which feeds from a tank 280), as the configuration was known in the art at the time of invention, and the modification would have yielded predictable results, specifically, the supply of water for atomizing.
Regarding claim 18, Peczalski in view of Baumgartner discloses the humidifier of claim 1, but fails to disclose the nebulizer bank comprising at least 64 ultrasonic nebulizers.
Peczalski in view of Baumgartner discloses that the unit may include a desired number of nebulizers (Peczalski, Paragraph 31). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bank with at least 64 nebulizers, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ.
Regarding claim 21, Peczalski in view of Baumgartner discloses the humidifier of claim 1, further comprising a power supply, electronically coupled to each transducer (Baumgartner, Abstract), where controlling a start time of each nebulizer and a period and a duty cycle of the PWM, a magnitude of current drawn from the power supply is reduced from an original current step produced by turning all transducers on and off at the same time (By admission of Applicant, individual control of each nebulizer reduces the magnitude of current; Peczalski in view of Baumgartner put forth individual control of each nebulizer, as shown above).
Regarding claim 22, Peczalski in view of Baumgartner discloses the humidifier of claim 1, but fails to disclose a humidifier where operational times of the nebulizers are typically in the order of about 0.1 seconds to about 10 seconds.
Peczalski in view of Baumgartner discloses that the period of operation may be varied in order to provide for an optimized amount of spray (Baumgartner, Paragraph 433). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peczalski in view of Baumgartner to provide the operational times of the nebulizers typically in the order of about 0.1 seconds to about 10 seconds, since it has been held ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would recognize that the operational times of the nebulizers of Peczalski in view of Baumgartner may be optimized to be typically in the order of about 0.1 seconds to about 10 seconds, in order to provide for optimized spray amount.
Regarding claim 23, Peczalski in view of Baumgartner discloses a humidifier, comprising:
a water supply (Paragraph 9, the device adjusts an amount of sprayed water; Inherently, the device includes a water supply);
a nebulizer bank (108) comprising a plurality of ultrasonic nebulizers (Baumgartner, 20), each of the plurality of ultrasonic nebulizers (Baumgartner, 20) in fluid communication with the water supply (Paragraph 33), and each of the plurality of ultrasonic nebulizers structurally configured for breaking up water in liquid form from the water supply into aerosol droplets for humidifying a volume (Paragraph 33, lines 6-10); 
a controller (102) comprising a processor (106) and a memory (104), the controller (102) in communication with each of the plurality of ultrasonic nebulizers 
where each of the plurality of ultrasonic nebulizers (Baumgartner, 20) comprises a piezoelectric transducer (Baumgartner, 10) and an electric circuit (Baumgartner, 645) for electrically oscillating the piezo-electric transducer with a natural frequency thereof (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; Paragraph 439-441, The circuit may oscillate the transducer at a natural frequency or other desired frequency);
a microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) embedded into the electric circuit (645) for controlling the piezo-electric transducer (Paragraph 441);
where the microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) is in communication with the controller (102) and other nebulizer electric circuits (Baumgartner, Paragraph 441, The signal generator is in communication with the controller used to operate the device);
where the microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) receives commands to locally control a pulse-width modulation scheme (Baumgartner, Paragraph 103) turning on the piezo-electric transducer (Baumgartner, 10) for a given amount of time within a programmable time window (Baumgartner, Paragraph 433, The  signal may energize the transducer to emit energy for various defined periods of time), thereby .
Claims 1, 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 1020140019527) in view of Baumgartner (US 2016/0216712).
Regarding claim 1, Lee discloses a humidifier, comprising: 
a water supply (164);
a nebulizer bank (Figure 4) comprising a plurality of ultrasonic nebulizers (162), each of the plurality of ultrasonic nebulizers (162) in fluid communication with the water supply (Page 11, Paragraph 1), and each of the plurality of ultrasonic nebulizers structurally configured for breaking up water in liquid form from the water supply into aerosol droplets for humidifying a volume (Page 11, Paragraph 1); 
and a controller (166, 168), comprising a processor and a memory (Page 13, Paragraph 2 Provides evidence of the processor and memory, as the controller calculates and refers to presets)
the controller (166, 168) in communication with each of the plurality of ultrasonic nebulizers (162) to selectively activate each of the plurality of ultrasonic nebulizers (162) independently from one another (Page 16, Paragraph 2), and the controller (162) configured to stage activation of one or more of the plurality of ultrasonic nebulizers (166, 168) (Page 16, Paragraph 2).
However Lee fails to discloses one or more of the plurality of ultrasonic nebulizers configured to operate in an on state that is less than 100% capacity
a transducer associated with each of the plurality of ultrasonic nebulizers;
and having pulse width modulation period used to regulate time periods that said transducer is turned off after being on for a time period equal to a pulse width modulation period percentage of the pulse width modulation period.

and the transducers include electronics configured to operate in an on state that is less than 100% capacity (Paragraphs 434-436), and having pulse width modulation period used to regulate time periods that said transducer is turned off after being on for a time period equal to a pulse width modulation period percentage of the pulse width modulation period (Paragraph 103, The device may be designed for a particular need or requirement and the oscillator may produce pulse waves, and operates according to a duty cycle; Paragraph 439, The period may be varied).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the disclosures of Baumgartner, replacing each of the nebulizers of Lee with that of Baumgartner, providing a plurality of nebulizers (Baumgartner, 20) that comprise a piezo-electric transducer (Baumgartner, 10) (Baumgartner, Paragraph 312).
and the transducers (Baumgartner, 10) include electronics configured to operate in an on state that is less than 100% capacity (Baumgartner, Paragraphs 434-436), and having pulse width modulation period used to regulate time periods that said transducer is turned off after being on for a time period equal to a pulse width modulation period percentage of the pulse width modulation period (Baumgartner, Paragraph 103, The oscillator may produce pulse waves; Paragraph 439, The period may be varied), in order to provide for a productive aerosolization structure where transducers cooperate to maximize aerosol production at varying frequencies, as disclosed by Baumgartner (Paragraph 434).
 Regarding claim 3, Lee in view of Baumgartner discloses the humidifier of claim 1, where the controller (166, 168) is configured to activate each of the plurality of ultrasonic nebulizers (162) according to a predetermined (Page 13, Paragraph 2) period 
Regarding claim 4, Lee in view of Baumgartner discloses the humidifier of claim 3, where the predetermined period and duty cycle (Baumgartner, Paragraph 103) is selected to maintain a predetermined humidity in the volume (Page 13, Paragraph 2).
Regarding claim 15, Lee in view of Baumgartner discloses the humidifier of claim 1, where the water supply (164) is a water tank disposed within the humidifier (Figures 3a and 3b).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Baumgartner, further in view of Stimpson (US 5,551,416).
Regarding claim 2, Lee in view of Baumgartner discloses the humidifier of claim 1, where the controller (166, 168) is configured to activate each of the plurality of ultrasonic nebulizers (Page 16, Paragraph 2), but is silent as to the details of the control circuit.
Stimpson discloses a control system wherein a controller (Microprocessor A) activates an ultrasonic nebulizer according to a pulse width modulation (PWM) scheme (Column 6, lines 14-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Baumgartner with the disclosures of Stimpson, providing the controller (Lee, 166, 168) to operate the nebulizer (Baumgartner, 20) according to a pulse with modulation (PWM) scheme (Stimpson, Column 6, lines 14-16), as the in order to provide for efficient production of mist, as disclosed by Stimpson (Column 6, lines 29-30).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Baumgartner, further in view of Blum (US 2015/0040902).
Regarding claim 5, Lee in view of Baumgartner discloses the humidifier of claim 1, but fails to disclose the device further comprising a thermal sensor in communication with the controller to prevent overheating of the plurality of ultrasonic nebulizers.
Blum discloses a device wherein a thermal sensor (31) is in communication with a controller (24) (Paragraph 29) to prevent overheating of an electrical heating element (26) (Paragraph 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Baumgartner with the disclosures of Blum, providing a thermal sensor (Blum, 31) in communication with the controller (166, 168) to prevent overheating of the plurality of ultrasonic nebulizers (Baumgartner, 20), in order to provide for protection of the components of the device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peczalski in view of Baumgartner, further in view of Brandt (US 2013/0219482)
Regarding claim 10, Peczalski in view of Baumgartner discloses the humidifier of claim 9, but fails to disclose a device where the microprocessor retains a network address in its flash memory to uniquely identify itself in a network.
Brandt discloses a humidifier (Paragraph 242, line 7) that is linked to a network in which a microprocessor (Paragraph 84, line 7, controller node) retains a network address (Paragraph 84, line 7, home ID number) in its flash memory (Paragraph 84, lines 5-6, external memory which may be flash memory (Paragraph 170, lines 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peczalski in view of Baumgartner with the disclosures of Brandt, further providing the microprocessor (Baumgartner, 3893) to retain a network address (Brandt, Paragraph 84, line 7, home ID number) in a flash .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Peczalski in view of Baumgartner, further in view of Stimpson.
Regarding claim 13, Peczalski in view of Baumgartner discloses the humidifier of claim 9, wherein the drive electronics and amplifier are interfaced to a heat sink to the water supply (Paragraph 426), but fails to disclose a humidifier where the microprocessor monitors the temperature of the one or more drive transistors with the heat sinks to the water supply, and where the microprocessor is configured to prevent damage or failure to the one or more drive transistors and the piezo- electric transducer.
Stimpson discloses a humidifier where a microprocessor monitors a temperature of a drive transistor (Column 6, lines 15-17 and 25-28, The microprocessor monitors a temperature of the circuit which includes the transistor) with a heat sink (63) to a water supply (50), and where the microprocessor is configured to prevent damage or failure to the one or more drive transistors and the piezo- electric transducer (Column 11, The temperature of the components are monitored and power is reduced incrementally to provide for a safe temperature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peczalski in view of Baumgartner with the disclosures of Stimpson providing the microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) to monitor a temperature of the drive transistor (Column 6, lines 15-17 and 25-28, The microprocessor monitors a temperature of the circuit which includes the transistor) with the heat sink (Baumgartner, 750) to the water supply (Peczalski), and where the microprocessor is configured to prevent damage or failure to the one or more 
Regarding claim 14, Peczalski in view of Baumgartner discloses the humidifier of claim 9, but fails to disclose a device where the microprocessor communicates a current temperature and a status of one or more of the plurality of ultrasonic nebulizers to the controller through a network.
Stimpson discloses a device wherein a microprocessor (A) communicates a current temperature and status of a nebulizer to a controller through a network (Column 11, lines 50-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Peczalski in view of Baumgartner with the disclosures of Stimpson, providing the microprocessor (Baumgartner, Paragraph 441, signal generator with dedicated PLC; Paragraph 471, The PLC may be a microcontroller) to communicate a current temperature and status of the nebulizer to the controller (102) through a network (Stimpson, Column 11, lines 50-53), in order to provide for diagnostic analysis of the system, as disclosed by Stimpson (Column 11, lines 49-50).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752           
                                                                                                                                                                                             /QINGZHANG ZHOU/Primary Examiner, Art Unit 3752